262 S.W.3d 284 (2008)
William BEGGS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 68379.
Missouri Court of Appeals, Western District.
September 2, 2008.
Laura G. Martin, Kansas City, MO, for appellant.
Shaun J. Mackelprang, and Cory L. Atkins, Jefferson City, MO, for respondent.
Before DIV III: ELLIS, P.J., HARDWICK and DANDURAND, JJ.

ORDER
PER CURIAM.
William Beggs appeals from the denial of his Rule 24.035 motion following an evidentiary hearing. For reasons explained in a Memorandum provided to the parties, we affirm the motion court's judgment. Rule 84.16(b).